Case 1:05-md-01720-MKB-VMS Document 7853 Filed 01/13/20 Page 1 of 3 PageID #: 115787




    UNITED STATES DISTRICT COURT
    EASTERN DISTRICT OF NEW YORK


    IN RE PAYMENT CARD INTERCHANGE                         Case No. 05-MD-01720 (MKB) (JO)
    FEE AND MERCHANT DISCOUNT
    ANTITRUST LITIGATION


                                          NOTICE OF APPEAL

             Notice is hereby given that Fikes Wholesale, Inc., Midwest Petroleum Company, Slidell Oil

    Company, LLC, the Society of Independent Gasoline Marketers of America (SIGMA), the National

    Association of Shell Marketers, Inc. (NASM), and the Petroleum Marketers Association of America

    (PMAA) (collectively, Branded Operators or Objectors), who are Rule 23(b)(3) Class Members and

    Objectors, in the above named case, hereby appeal to the United States Court of Appeals for the

    Second Circuit from: (1) the Final Approval Order entered on December 13, 2019 (Docket Entry

    No. 7818); (2) the Memorandum & Order entered on December 16, 2019 (Docket Entry No. 7821);

    and (3) the Judgment entered on December 20, 2019 (Docket Entry No. 7832).

    DATED: January 13, 2020                       Respectfully submitted,

                                                  HAGENS BERMAN SOBOL SHAPIRO LLP

                                                  By: /s/ Steve W. Berman
                                                      Steve W. Berman
                                                  1301 Second Avenue, Suite 2000
                                                  Seattle, WA 98101
                                                  Tel: (206) 623-7292
                                                  Fax: (206) 623-0594
                                                  steve@hbsslaw.com

                                                  Shana E. Scarlett
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
                                                  715 Hearst Avenue, Suite 202
                                                  Berkeley, CA 94710
                                                  Tel: (510) 725-3000
                                                  Fax: (510) 725-3001
                                                  shanas@hbsslaw.com

                                                  Nathaniel A. Tarnor
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP


                                                    -1-
    010781-11/1222803 V1
Case 1:05-md-01720-MKB-VMS Document 7853 Filed 01/13/20 Page 2 of 3 PageID #: 115788



                                       555 Fifth Avenue, Suite 1700
                                       New York, NY 10017
                                       Telephone: (212) 752-5455
                                       Facsimile: (917) 310-2980
                                       nathant@hbsslaw.com

                                       LAW OFFICE OF JANA EISINGER, PLLC

                                       By: /s/ Jana Eisinger
                                            Jana Eisinger
                                       4610 South Ulster Street, Suite 150
                                       Denver, CO 80237
                                       Tel: (303)209-0266
                                       Fax: (303) 353-0786
                                       jeisinger@eisingerlawfirm.com

                                       Counsel for Objectors Fikes Wholesale, Inc., Midwest
                                       Petroleum, Inc., Slidell Oil Company, LLC, and Society of
                                       Independent Gasoline Marketers of America

                                       By: /s/ Alphonse M. Alfano
                                       Alphonse M. Alfano
                                       BASSMAN, MITCHELL, ALFANO & LEITER,
                                       CHARTERED
                                       1707 L Street, NW, Suite 560
                                       Washington, DC 20036
                                       Tel: (202) 466-6502
                                       Fax: (202) 331-7510
                                       Email: bbass@bmalaw.net

                                       Counsel for the National Association of Shell
                                       Marketers, Inc. and the Petroleum Marketers
                                       Association of America




                                        -2-
    010781-11/1222803 V1
Case 1:05-md-01720-MKB-VMS Document 7853 Filed 01/13/20 Page 3 of 3 PageID #: 115789



                                      CERTIFICATE OF SERVICE

             I hereby certify that on January 13, 2020, I electronically filed the foregoing document

    using the CM/ECF system, which will send notification of such filing to the e-mail addresses

    registered in the CM/ECF system, as denoted on the Electronic Mail Notice List.


                                                                    /s/ Steve W. Berman
                                                                   STEVE W. BERMAN




                                                    -3-
    010781-11/1222803 V1
